Citation Nr: 0113962	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-47 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to July 
1966.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating action of 
the Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case in March 
1997 and September 1999 for further development.  

In a June 2000 rating action, the RO denied service 
connection for hypertension and heart condition as not well 
grounded.  In light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which among other things, eliminated the concept 
of a well-grounded claim, the veteran is invited to file a 
new claim with the RO for readjudication consistent with the 
new law.  

In an April 2000 statement, the veteran submitted a claim of 
entitlement to dental treatment secondary to his service-
connected seizure disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's seizure disorder is manifested by at least one 
major seizure in the last six months, or two in the last 
year, or by an average of at least five to eight minor 
seizures weekly. 



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a seizure disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.121, 
4.124a, Diagnostic Codes 8910, 8911 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a May 1968 rating action, service connection was granted 
and a noncompensable evaluation assigned for "lapses of 
consciousness, previously diagnosed as convulsive disorder, 
history of residuals of head trauma," effective from August 
1, 1966.  By subsequent rating actions, the disability has 
been re-characterized as a seizure disorder and the rating 
changed to reflect current medical findings.  In a March 1987 
rating action, the RO effectuated a March 1987 Board decision 
granting a 20 percent evaluation, effective from April 26, 
1985.  That rating has remained in effect to the present.  

The veteran appeared at a January 1993 personal hearing at 
the RO and testified that he suffered a grand mal seizure 
approximately once a month, and experienced petit mal 
seizures "at least" four to five times per week.  

The appellant's spouse wrote a statement on his behalf in 
February 1993.  She did not detail the frequency of the 
veteran's seizure activity, but she noted that seizure 
episodes were accepted as part of "everyday life." 

The veteran was provided home health care by Idaho Home Care 
on a roughly daily basis between March 1995 and June 1998.  
Records from that company reveal that he reported having six 
grand mal seizures and seventeen petit mal seizures during 
this three year plus term.  No grand mal seizure was 
witnessed by any medical personnel.

Treatment records associated with the claims folder included 
chart entries noting the veteran's reports of seizure 
activity.  A May 1994 report from a private neurologist 
included the veteran's report that the seizures usually occur 
overnight, while he's sleeping.  The frequency reportedly 
varied between none for one to two months, and up to three or 
four per month.  
 
In April 1995, the veteran reported having seizures one to 
two times per week.  

An October 1995 chart entry noted the veteran's complaint of 
seizures; however, the recorder noted that none had been 
witnessed by a physician.  An examiner further opined that 
month that there was no evidence that the veteran had grand 
mal seizures.  Finally, the veteran indicated that he did not 
think he would have a seizure in the hospital because he 
would not be under any "real world" stress.  

When the Board reviewed the veteran's appeal in March 1997, 
it was noted that there was no recent VA examination 
undertaken to determine the severity of his condition, and 
the case was remanded in order to obtain such an examination, 
as well as pertinent treatment records.

In a September 1997 chart entry, the veteran reported 
suffering seizures every one to two months for many years.  

In September 1998, the veteran reported having a seizure two 
weeks prior to this study which was witnessed by his wife.  
He indicated at that time that the seizures had increased in 
frequency.  

In November 1998, the appellant reported to a VA outpatient 
clinic provider that he had a tonic clonic seizure two months 
prior to this study.  The appellant further noted having 
about three seizures per month, and that he had "spacey 
episodes" twice a month.  

During a December 1998 VA hospitalization the appellant 
described having a baseline rate of one tonic clonic seizure 
per month.  The examiner opined that based on this history 
the veteran's anti seizure medication regimen needed 
increased.
 
A February 1999 fee basis neurological examination included 
the assessment of seizure disorder by description in the form 
of petit mal (absence) as well as grand mal (generalized 
tonic-clonic) seizures.  The petit mal seizures reportedly 
occurred several times per week and the grand mal seizure 
occurred once every one to two months.  The examiner 
indicated that, given the history of seizure activity 
provided by the veteran, it would appear that his current 
medication regimen was suboptimal.  Thus, it was recommended 
that the veteran undergo further testing, to capture his 
typical seizures and further define his seizure disorder.  

A March 1999 notation by the VA physician for whom that 
report had been prepared indicated that the veteran had been 
scheduled for prolonged EEG monitoring at a VA facility; 
however, he declined to travel for that examination "at 
present" and preferred that his claim be submitted "as 
is."  It was also noted that the veteran understood that the 
RO might not have adequate information to rate his claim and 
he was open to the possibility of traveling in the future if 
absolutely necessary.  

In September 1999, the Board observed that the rating to be 
assigned for a seizure disorder depends on the number of 
seizures presented and it was necessary that all reasonable 
steps be taken to independently determine the number of 
seizures experienced by the veteran over a given period of 
time.  Thus, the Board remanded the case for a second time in 
order to obtain the necessary information.  In light of the 
veteran's previous indication that he had difficulty 
traveling, the Board requested that, if possible, 
arrangements be made to afford the veteran the necessary 
tests at the nearest facility possible.  The Board also 
pointed out that the veteran had a responsibility to report 
for VA examinations that had been authorized in connection 
with his claim.  Finally, the Board informed the veteran that 
failure to report for the scheduled evaluation would result 
in a denial of his claim.  

Notations within the claims folder indicate that the RO 
attempted to schedule the necessary tests requested in the 
Board remand, but was ultimately unsuccessful as a result of 
internal problems.  

In June 2000, the veteran contacted personnel at a VA Medical 
Center (VAMC) after he was notified of a VA examination to be 
conducted in the VAMC in Salt Lake City and reported that he 
had undergone a similar examination "about nine months 
ago."  The report of that April 1999 examination was 
received at the RO in June 2000.  

The April 1999 report details a CCTV-EEG monitoring record 
from noon, March 30, 1999 through noon, April 2, 1999.  The 
veteran's history of long-term medically refractory 
generalized tonic clonic seizures was noted.  Recordings were 
made 24 hours per day on a video telemetry monitoring system.  
Numerous surface channels were used and activation procedures 
were noted to include hyperventilation, photic stimulation 
and sleep deprivation.  It was noted that, throughout 
continuous monitoring, no epileptiform discharges were seen.  
Despite multiple provocative procedures and tapering of 
antiepileptic drugs, the veteran did not have any of his 
typical episodes.  Monitoring was terminated prematurely as 
the veteran stated that there was a family emergency he 
needed to attend to.  The clinical interpretation of the 
recording was that the monitoring was "uneventful."  There 
were no clinical or electrographic seizures seen.  

A routine EEG conducted prior to the longer monitoring was 
interpreted as normal; no epileptiform discharges or 
lateralizing abnormalities were seen.  

II.  Analysis

The veteran contends that his service-connected seizure 
disorder is more severe than the current rating indicates.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's seizure disorder is currently assigned a 20 
percent rating under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (petit mal epilepsy).  The rating 
criteria for seizure disorders, set forth under 38 C.F.R. § 
4.124a, Diagnostic Codes 8910 (grand mal epilepsy) and 8911 
(petit mal epilepsy), are as follows: a 100 percent 
evaluation is warranted for at least 1 major seizure per 
month during the preceding year; an 80 percent evaluation is 
warranted for at least 1 major seizure in 3 months, or more 
than 10 minor seizures weekly, during the preceding year; a 
60 percent evaluation is warranted for 1 major seizure in 4 
months, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  Id. at Notes 
(1)(2).  

Although the frequency and nature of seizures may be 
established by competent, consistent lay testimony 
emphasizing convulsive and immediate postconvulsive 
symptomatology, when there is doubt as to the true nature of 
epileptiform attacks, neurological observation in a hospital 
adequate to make such a study is necessary.  38 C.F.R. 
§ 4.121.

After carefully reviewing the evidence the Board finds that 
an increased rating is not warranted.  As noted above, 
competent and consistent lay testimony can provide evidence 
of the frequency of any seizure activity.  Yet, while the 
appellant now reports having major (i.e. "grand mal") 
seizures once every month or two, as well as petit mal 
seizures several times a week, a careful review of the 
evidence shows that there is no contemporaneously recorded 
evidence of convulsive symptomatology or periods of 
unconsciousness following any major seizure.  Thus, the claim 
of bimonthly major/grand mal seizures is highly suspect.  
Indeed, it is most interesting to note that while Idaho Home 
Care records note the veteran's self report of six grand mal 
seizures over a three year period, none of these notes 
discuss any convulsive symptomatology or periods of 
unconsciousness following any claimed major/grand mal 
seizure.  Moreover, in October 1995, a VA clinician found no 
evidence of grand mal seizure activity, and during a VA video 
telemetry monitoring period in April 1999 absolutely no 
epileptiform discharges were observed.  As such, the Board 
finds the claim of bimonthly grand mal seizures to be 
unsupported by competent, consistent lay testimony which 
emphasizes the convulsive and immediate postconvulsive 
symptoms.  Hence, without appropriate and credible evidence, 
the claimed rate of major (tonic-clonic) seizures is rejected 
for lack of credibility, and it cannot serve as a basis for 
an increased evaluation.

Turning to whether the frequency of minor ("petit mal") 
seizure activity provides a basis for an increased rating the 
Board notes that the appellant claims having minor seizures a 
couple of times per week.  Yet, the clinically reported 
frequency does not support this assertion, and the clinical 
records do not record such a frequency.  Indeed, a 40 percent 
evaluation requires five to eight minor seizures per week.  
Yet, the clinical records show that the appellant himself 
only reports three minor seizures per month.  Moreover, 
records from Idaho Home Care reflect only nine minor seizures 
over the three year period (not the roughly 780 that would be 
expected at a rate of five seizures per week).  Further, it 
is well to again note that VA video telemetry monitoring in 
April 1999 showed absolutely no epileptiform discharges.  
Therefore, based on these findings the Board finds no basis 
for an increased evaluation based on the claimed rate off 
minor seizures.

The benefit sought on appeal is denied.

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's post-service 
treatment records.  Although the veteran was not afforded 
another VA examination subsequent to the September 1999 
remand, the Board finds that the report of the April 1999 
neurological study (which was not physically of record at 
that time of the September 1999 remand) included the 
information requested by the Board and provided sufficient 
detail to evaluate the severity of the veteran's seizure 
disorder.  Thus, the Board finds that the RO substantially 
complied with the remand order.  Smith v. Gober, 14 Vet. 
App. 199 (2000).  Accordingly, the Board finds that the duty 
to assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating for a seizure disorder is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

